Citation Nr: 1625824	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  12-04 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC) in Erie, Pennsylvania


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at Saint Vincent Medical Center from May 3, 2011 to May 5, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran had active military service from August 1962 to July 1966.

This case comes to the Board of Veterans' Appeals (Board) on appeal from VAMC decisions dated in July and August 2011.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is claiming entitlement to reimbursement of the unauthorized medical expenses he incurred for treatment received at Saint Vincent Medical Center (SVMC) from May 3 to 5, 2011.  In his substantive appeal, he contended that he called the Erie VAMC prior to the private hospitalization in question, and was only trying to obtain an appointment with his VA primary care provider, but instead was referred to SVMC by the triage nurse.  He asserted that it was not his fault that VA was unable to treat his symptoms, and the incident occurred in the morning when the VA facility was open.  He contended that VA was obligated to pay his medical bills, because his health care coverage from Medicare Parts A and B did not cover the entire expense.

A VA administrative note (72-hour notification of non-VA treatment) dated on May 3, 2011 reflects that the Veteran telephoned the VAMC on May 3, 2011, and informed them of his symptoms of confusion while driving, and was advised to seek care at a local hospital (to include St. Vincent's) for evaluation of a possible "stroke" (cerebrovascular accident).  This May 3rd note reflects that VA informed the Veteran that this 72-hour notification was not an authorization of payment by the Erie VAMC, and that the bills and records must be reviewed before authorization or a decision could be made.

The claim was denied by the VAMC due to the fact the Veteran is enrolled in Medicare and his medical expenses had already been paid, in part, by that program. However, 38 U.S.C.A. § 1725, the statute authorizing reimbursement of unauthorized medical expenses in situations such as this one, was amended effective February 1, 2010.  Pub. L. No. 111-137, § 1(a),(b), 123 State. 3495 (2010). This change allows for payment or reimbursement through VA for the balance of medical expenses that remains when a third party payer would only extinguish part of a Veteran's liability.  Pub. L. 111-137, 123 Stat. 3495 (2010) (codified at 38 U.S.C.A. § 1725(c)(4)); see also 38 C.F.R. § 17.1005.  Thus, payment or reimbursement may be allowable for that portion of the medical expenses not covered by the Veteran's Medicare insurance.  Also see Staab v. McDonald, 2016 WL 1393521 (Vet. App. April 8, 2016) (holding that Congress intended VA to reimburse a Veteran for that portion of expenses not covered by a health-plan contract.)  The Court further held that 38 C.F.R. § 17.1002(f) was invalid as it was inconsistent with the amended statute.

Nevertheless, another requirement for reimbursement pursuant to 38 U.S.C.A. § 1725 is that the Veteran be enrolled in the VA health care system and have received care at a VA medical facility within the previous 24 months.  38 U.S.C.A. § 1725(b).  The record as it is currently before the Board does not address whether the Veteran meets this requirement.  As such, remand is required to determine if the Veteran was enrolled in the VA health care system at the time the unauthorized medical expenses were incurred, and whether he had received care at a VA medical facility in the prior 24 months. 

Additional development should be accomplished upon remand as well.  The file contains a bill from SVMC, but the current record does not contain documentation of the bills for the services rendered by the other providers during this admission, and does not contain any information as to how much of these bills were paid by Medicare.  Under the provision of 38 U.S.C.A. § 1725(c)(4)(B), in any case in which a third party, such as Medicare, is financially responsible for part of the Veteran's emergency treatment expenses, the Secretary of VA shall be the secondary payer.  Therefore, adequate verification of the original bills and the remaining amount must be obtained upon remand.

Accordingly, the case is REMANDED for the following action:

1.   The VAMC should clarify whether the Veteran was enrolled in the VA health care system and received care at a VA medical facility within the 24 months prior to the incurrence of the unauthorized medical expenses in May 2011.  A written statement addressing the Veteran's enrollment status and receipt of VA treatment must be associated with the claims file. 

2.  Copies of all relevant billing and payment statements pertaining to the May 2011 emergency treatment should be obtained from the private hospital, after obtaining all appropriate authorization from the Veteran.

3.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record, with consideration of 38 U.S.C.A. § 1725, as construed by Staab v. McDonald, 2016 WL 1393521 (Vet. App. April 8, 2016).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




